Name: 1999/355/EC: Commission Decision of 26 May 1999 on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong) (notified under document number C(1999) 1346)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  agricultural policy;  international trade;  agricultural activity;  trade;  Asia and Oceania
 Date Published: 1999-06-01

 Avis juridique important|31999D03551999/355/EC: Commission Decision of 26 May 1999 on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong) (notified under document number C(1999) 1346) Official Journal L 137 , 01/06/1999 P. 0045 - 0046COMMISSION DECISIONof 26 May 1999on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong)(notified under document number C(1999) 1346)(1999/355/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 98/2/EC(2), and in particular Article 15(3) thereof,(1) Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Anoplophora glabripennis (Motschulsky) from a third country, it may temporarily take any additional measures necessary to protect itself from that danger;(2) Whereas as a result of interceptions of Anoplophora glabripennis (Motschulsky) on wooden packing material made from hardwood originating in some areas of China, the United Kingdom took official measures on 14 December 1998 in order to protect its territory from the danger of introduction of the said organism and set up additional specific monitoring procedures for the said organism on the said commodity;(3) Whereas on the basis of information provided by the United Kingdom and international scientific technical literature, Hong Kong is known to be free from Anoplophora glabripennis (Motschulsky);(4) Whereas, on the basis of these interceptions emergency measures applicable to the whole Community should be taken with a view to ensuring more efficient protection against the introduction of Anoplophora glabripennis (Motschulsky) into the Community from the said country with the exclusion of Hong Kong; whereas, these measures should include the requirement that wood, other than wood of conifers (Coniferales), originating in China (except Hong Kong), in the form of:- cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds,or- wood used to wedge or support cargo, including wood which has not kept its natural round surface,shall be stripped of its bark and shall be free of insect bore holes greater than 3 mm across, or kiln-dried to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule;(5) Whereas, if it becomes apparent that the emergency measures referred to in Article 1 of this Decision, are not sufficient to prevent the entry of Anoplophora glabripennis (Motschulsky) or have not been complied with, more stringent or alternative measures should be envisaged;(6) Whereas the effects of the emergency measures will be monitored and assessed continually during 1999 and possible subsequent measures will be considered in the light of the results of that monitoring and assessment by 31 December 1999 at the latest;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Wood as specified in the Annex to this Decision and which originates in China (except Hong Kong) may be introduced into the territory of the Community only if the emergency measures as laid down in the said Annex to this Decision are complied with. The emergency measures specified in the Annex shall apply only to such wood leaving China on or after 10 June 1999.Article 2Without prejudice to the provisions of Commission Directive 94/3/EC(3), the importing Member States shall provide the Commission and the other Member States, before 31 October 1999, with a detailed technical report on the official monitoring referred to in point 2 of the Annex.Article 3The Member States shall adjust the measures which they have adopted with a view to protecting themselves against the introduction and spread of Anoplophora glabripennis (Motschulsky) in such a manner that the measures comply with Article 1.Article 4This Decision shall be reviewed by 31 December 1999 at the latest.Article 5This Decision is addressed to the Member States.Done at Brussels, 26 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 15, 21.1.1998, p. 34.(3) OJ L 32, 5.2.1994, p. 37 and corrigendum: OJ L 59, 3.3.1995, p. 30.ANNEXFor the purpose of the provisions of Article 1, the following emergency measures shall be complied with:1. Wood, originating in China (except Hong Kong), other than wood of conifers (Coniferales), in the form of:- cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds,or- wood used to wedge or support cargo, including wood which has not kept is natural round surface,shall be stripped of its bark and shall be free of insect bore holes greater than 3 mm across, or kiln-dried to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule.2. Compliance with the provisions referred to in paragraph 1 shall be monitored by the responsible official bodies referred to in Directive 77/93/EEC.